Citation Nr: 1621432	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  13-02 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a right wrist disability.

3.  Entitlement to service connection for a left wrist disability.

4.  Entitlement to service connection for a deviated nasal septum.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a disability manifested by chest pains.

7.  Entitlement to service connection for a psychiatric disability, to include anxiety.

8.  Entitlement to service connection for a disability manifested by dizziness.

9.  Entitlement to service connection for residuals of pterygium removal of the left eye.
10.  Entitlement to service connection for bilateral varicose veins.

11.  Entitlement to service connection for residuals of a right hand long finger injury.

12.  Entitlement to service connection for residuals of a left hand index finger injury.

13.  Entitlement to service connection for a skin disability, to include a rash on the scalp.

14.  Entitlement to an initial rating greater than 30 percent for plantar fasciitis with metatarsalgia.

15.  Entitlement to a compensable initial rating for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to May 1974. 

These matters come before the Board of Veterans' Appeals (Board) from April 2011 and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In the January 2013 substantive appeal, the Veteran indicated that he wanted a hearing before the Board.  However, in an October 2015 statement, the Veteran withdrew the request for hearing.

The Board is aware that the Veteran has submitted additional evidence since the most recent supplemental statement of the case was issued in July 2014.  Pertinent evidence submitted by the Veteran which is accepted by the Board must be referred to the Agency of Original Jurisdiction for review, unless that procedural right is waived by the Veteran.  38 C.F.R. § 20.1304(c) (2015).  No waiver was received in this instance.  However, upon review of the evidence, the Board notes that the additional evidence contains lay statements which do not pertain to the issues decided in this decision.  Although the statements are relevant to some of the issues before the Board on appeal, those issues are addressed in the Remand section of this decision.  Therefore, the RO will have an opportunity to review that evidence before the Board considers the pertinent claims, and the Veteran will not be prejudiced.  Therefore, although the new evidence was submitted without a waiver, it is not pertinent evidence to the issues decided in this decision.

The issues, except for the claims for service connection for deviated nasal septum and bilateral varicose veins, are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The evidence of record does not establish a current diagnosis of deviated nasal septum.

2.  There is no competent and credible evidence of record linking current bilateral varicose veins to active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a deviated nasal septum have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for bilateral varicose veins have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  A letter dated in February 2010 satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service medical records, identified private treatment records, and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran underwent a VA examination with respect to the claim for service connection for a deviated nasal septum in December 2010.  The record does not show that the examination report is inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examination addressed the existence of a deviated nasal septum, and provided supporting explanation for the conclusion reached.  The examination was thorough and all necessary evidence and testing was considered by the examiner.  

Although the Veteran was not provided a VA examination with regard to the claim for service connection for bilateral varicose veins, one was not required because there is no credible evidence of an in-service event or injury and no competent and credible evidence linking the currently diagnosed bilateral varicose veins to active duty service.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While there must be medically competent evidence of a current disability, medically competent evidence is not required to indicate that the current disability may be associated with service.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  However, a conclusory generalized lay statement suggesting a nexus between a current disability and service does not suffice to meet this standard as that would, contrary to the intent of Congress, result in medical examinations being routinely and virtually automatically provided to all Veterans claiming service connection.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Board is cognizant that the Veteran claimed that his bilateral varicose veins disability is related to active duty service.  However, the service medical records did not demonstrate complaints or treatment for varicose veins.  Further, there was no indication that disability may be related to his active duty.  The only evidence of record indicating an association between the Veteran's active duty and varicose veins is his contention that the disability is etiologically related to his active duty.  The Board finds the Veteran's assertions to be conclusory, generalized lay statements that suggest an etiological nexus between the disability and his active duty service.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Consequently, the Board finds these contentions do not rise to the level of the indication of an association.  38 U.S.C.A. § 5103A (West 2014).  Therefore, the Board finds that a VA examination with respect to the claim of entitlement to service connection for bilateral varicose veins, is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issues being decided, is available and not of record.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran contends that service connection is warranted for a deviated nasal septum and bilateral varicose veins. 

Service connection may be established for a disability resulting from diseases or injuries which are present in service or for a disease diagnosed after separation from service, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Deviated Nasal Septum

The Veteran's service medical records show that he injured his nose during service.  An October 1963 record notes that the Veteran hit his nose on an air cooler, resulting in a laceration and swelling of the nose.  He also reported difficulty breathing at that time.  The report notes that the septum was deviated to the right.  However, an X-ray of the nose showed no bone or joint abnormality and no evidence of fracture.  Subsequent examinations in January 1969, January 1973, March 1974, and November 1976 showed the Veteran's nose to be normal.  

Private medical treatment records dated from 2008 through 2012 are negative for any diagnoses of or treatment for a deviated nasal septum or sinus problems.

At a December 2010 QTC examination, the Veteran reported being diagnosed with deviated septum, and that the condition existed since 1964.  He described symptoms including sinus problems, interference with breathing through the nose, purulent discharge from the nose, hoarseness of voice, pain, crusting and dripping nose, and nose bleeds.  He stated that he took over the counter medication for the sinus problems.  Physical examination showed the head to be normal.  Examination of the ears showed intact tympanic membrane.  Examination of the throat revealed the mucosa to be intact with no pharyngeal erythema or exudate.  Examination of the nose showed no nasal obstruction, no deviated septum, no partial loss of the nose, no partial loss of the ala, no nasal polyps, no scar, and no disfigurement.  There was no rhinitis and no sinusitis on examination of the nose.  Examination of the chest and lungs was normal with no tenderness, no rhonchi, no rales, and no wheezes.  An X-ray of the nasal bone was within normal limits.  The examiner concluded that there was no diagnosis of a disability because there was no pathology to make a diagnosis.  Additionally, there was no finding of bacterial rhinitis.

After thorough consideration of the evidence of record, the Board concludes that the evidence does not show that the Veteran has a current diagnosed disability associated with the claimed deviated nasal septum.  Although the service medical records noted a finding of deviated septum, an X-ray at that time showed the nasal bones to be normal.  Additionally, there is no evidence of any complaints or treatment for deviated nasal septum since service discharge.  The December 2010 QTC examiner concluded that there was no pathology to make a diagnosis of deviated septum, and there was no finding of bacterial rhinitis.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Board acknowledges the Veteran's reports of sinus problems during the December 2010 QTC examination.  Despite those complaints, the examiner determined that the Veteran did not have a diagnosed deviated septum disability and that there was no evidence of bacterial rhinitis or sinusitis. 

The medical evidence in this case does not show a currently diagnosed deviated nasal septum, or other nasal disability.  Without a currently diagnosed disability, a claim for service connection cannot be substantiated.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  There is also no diagnosis of a deviated septum disability at any point during the claim or appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Bilateral Varicose Veins

The Veteran's service medical records are negative for any complaints of or treatment for bilateral varicose veins.  The first post-service evidence showing complaints of or treatment for bilateral varicose veins is a February 2010 private treatment record which notes varicose veins on the legs.  A January 2012 private treatment record also notes a diagnosis of varicosities of the bilateral lower legs.  The Veteran has not provided any lay evidence indicating the existence of varicose veins during service or since service separation.

After a thorough review of the evidence of record, the Board concludes that service connection for varicose veins of the bilateral legs is not warranted.  The evidence of record shows current diagnoses of varicose veins on both legs.  Degmetich v. Brown, 104 F.3d 1328 (1997).  The Veteran's service medical records are entirely negative for any complaints, findings, treatment, or diagnosis of varicose veins during service and the Veteran has not provided any lay statements suggesting that he observed varicose veins during service.  Accordingly, the evidence of record does not show in-service incurrence of varicose veins of the bilateral legs.

Moreover, there is no evidence of record linking the Veteran's current bilateral varicose veins to active service.  The Veteran has not provided any lay statements indicating that he had symptoms of varicose veins during service, and has provided no evidence or argument linking his current varicose veins to service.  

In this case, there is no lay or medical evidence of record linking the Veteran's current varicose veins of the bilateral legs to service or to any incident of service.  The lack of cognizable evidence is particularly dispositive, as the first medical evidence of record for varicose veins was in 2010, over 36 years after the Veteran's period of service ended.  Mense v. Derwinski, 1 Vet. App. 354 (1991) (VA did not err in denying service connection when the Veteran did not provide evidence which demonstrated continuity of symptomatology, and did not account for the lengthy time period for which there is no clinical documentation of claimed disability). 

Accordingly, as there is no competent and credible evidence of record relating the current varicose veins of the bilateral legs to active service, the criteria for service connection for varicose veins of the bilateral legs are not met.  As the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for a deviated nasal septum is denied.

Entitlement to service connection for bilateral varicose veins is denied.


REMAND

The Veteran should be provided VA examinations to determine the existence and etiology of claimed GERD, chest pain, psychiatric disability, dizziness, residuals of a left hand index finger injury, and skin disability.  He should also be provided a VA examination of the right and left wrist disabilities.

With regard to the claims for service connection for GERD, chest pain, a psychiatric disability, and a left hand index finger injury the Veteran's service treatment records show treatment for abdominal pain and a diagnosis of gastric hyperacidity in September 1972.  They also show several complaints of chest pain and angina during service, a report of situational anxiety during service, and a report of a "mashed" left index finger.  Although the private medical evidence submitted by the Veteran does not show current diagnoses of GERD, a psychiatric disability, a disability associated with chest pain, or residuals of a left hand index finger injury, the Veteran has provided competent statements as to symptoms including reflux, chest pain, depression, anxiety, and left index finger scar.  He reported continuity of treatment for those disabilities following service separation, but noted that the private medical records of treatment were no longer available as the physician that he saw is deceased.  Accordingly, the Board finds that VA examinations are necessary to determine the existence of the claimed disabilities.  If the claimed disabilities are found, opinions as to the etiology of these disabilities should be provided.

With regard to the claim for dizziness, the Veteran was provided a VA examination in February 2011.  The VA examiner noted the Veteran's reports of dizziness which started in 1964.  The service medical records show some complaints of dizziness during service.  The VA examiner concluded that the Veteran's current dizziness was related to the in-service dizziness.  However, the examiner did not state whether the Veteran's symptom of dizziness were a manifestation of a disability.  In order for service connection to be warranted, the evidence must show a diagnosis of a disability, as opposed to a mere symptom, as VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without an underlying disorder, cannot be service connected).  Accordingly, the Veteran should be provided with a VA examination to determine whether dizziness is a symptom of an underlying disability.

Also, the service medical records document two instances of treatment for rash, including an August 1973 notation of macular eruption on the head and an August 1964 finding of rash on the arms, noted as miliaria.  The post-service medical evidence from 2008 through 2012 documents diagnoses of tinea corporis, bilateral malar dermatitis, and scalp dermatitis.  Based on the Veteran's reports of continuity of symptoms since service, the Board finds that the Veteran should be provided a VA examination to determine whether there is any relationship between any current skin disability and active service.

The Veteran underwent a VA examination of the right wrist in February 2011.  The examiner observed that, in September 1965, the Veteran sprained the right wrist while working with heavy equipment, and that X-rays at that time were negative.  After examining the Veteran's right wrist, the examiner found that the in-service injury caused no residual abnormality and that, therefore, there was no diagnosis of abnormalities in the right wrist.  However, the post-service medical evidence shows diagnoses of and treatment for bilateral wrist carpal tunnel in February 2012 and March 2012.  Although the Veteran's claim was styled as entitlement to service connection for right and left wrist tendonitis, the Board has expanded the claims to include any wrist disability, such as carpal tunnel syndrome.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Based on the current evidence of a right wrist disability, the Board fins that a VA examination is needed.  Additionally, the February 2011 VA examiner addressed the claimed right wrist disability, but did not provide an opinion as to the etiology of the left wrist disability.  The service medical records show that, in September 1968, the Veteran injured the left wrist.  There was no edema or swelling, and an X-ray was negative.  As the evidence now shows a diagnosis of left wrist carpal tunnel, an opinion as to the etiology of both wrist disabilities is warranted.

The Veteran was provided VA examinations with regard to the right wrist disability, tinnitus, a left eye disability, and a right hand long finger injury in February 2011 and March 2011.  However, the Board finds those opinions are incomplete.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has undergone two VA examinations of tinnitus.  In February 2011, the VA examiner noted the Veteran's reports of in-service noise exposure as from gunfire.  The examiner also noted in-service noise exposure from table saws, planers, jackhammers, power tools, and heavy equipment during in-service work as a carpenter.  The Veteran reported constant tinnitus since military service.  The VA examiner diagnosed tinnitus, but opined that it was less likely than not that the tinnitus was related to service as the entrance and separation audiograms showed no significant decrease in hearing levels while on active duty.  In a July 2013 VA examination, the Veteran reported a history of tinnitus for the prior 28 years.  The VA examiner diagnosed tinnitus and opined that it was less likely than not that the tinnitus was related to service because the Veteran entered and exited service with normal hearing bilaterally.  The Board finds the opinions provided by the February 2011 and July 2013 VA examiners to be inadequate, as neither provided adequate supporting explanation and rationale.  It is unclear to the Board the significance of the Veteran's hearing acuity at service entrance and separation in determining whether tinnitus, a separate disability from hearing loss, is etiologically related to active service, including his alleged in-service acoustic trauma.  As the results of the audiograms at service entrance and separation are the only rationale provided by the examiners, the Board finds the opinions inadequate.  Accordingly, additional VA examination is warranted.

At a March 2011 VA eye examination, the examiner noted that the Veteran had a pterygium removed from the left eye during military service.  After performing a physical examination, the examiner diagnosed status post pterygium left eye, and no evidence of pterygium in the left eye.  Although the examiner found that there was no pterygium in the left eye, the examiner did not address the etiology of Veteran's left eye complaints which the Veteran believes were caused by the in-service removal of the pterygium of the left eye.  During the VA examination, the Veteran complained of left eye pain, redness, discharge, burning, stinging, watering, and blurring.  The private medical evidence shows complaints of eye floaters and cataracts.  As the VA examiner did not discuss the Veteran's current left eye symptoms and did not provide an opinion as to whether they are related to the in-service left eye pterygium removal, another VA examination is necessary.

With regard to the right hand long finger injury, the Veteran was provided with a VA examination in February 2011.  The VA examiner noted that the Veteran injured the long finger of the right hand in 1963 when the saw that he was using slipped and injured the dorsal aspect of the third finger of the right hand.  The service treatment records show that, in June 1964, he had mild cellulitis, resulting in a small incision in the middle finger for drainage and culture.  A September 1967 record indicates that the Veteran cut his third finger on a saw and that an X-ray was normal.  Although the VA examiner provided a thorough physical examination, concluding that there were no joint or muscle residuals of the injury, the examiner did not indicate whether there is a residual scar from the laceration.  As a scar is a disability subject to service connection, the Veteran should be provided a VA examination to determine whether he has any scar disability as a result of the in-service injury to the right hand long finger.

The Veteran seeks a compensable rating for headaches.  He last underwent a VA examination of headaches in February 2011.  In an April 2013 statement, the Veteran's wife described the Veteran's headache symptoms, which suggest a worsening since the last VA examination in February 2011.  When there is evidence that a disability has worsened since it was last examined, VA's duty to assist includes providing a more current examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

A January 2015 rating decision granted service connection for a plantar fasciitis with metatarsalgia, and assigned a 30 percent rating, effective October 7, 2013.  In April 2015, the Veteran filed a notice of disagreement to the assigned rating.  The RO has not issued a statement of the case addressing the claim.  Therefore, the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the existence and etiology of any GERD.  The examiner must review the claims file and should note that review in the report.  All pertinent symptomatology and findings should be reported in detail, and any necessary tests should be accomplished.  A complete rationale for any opinion must be provided.  Following a thorough review of the evidence in the claims file, the lay statements, and a physical examination of the Veteran, the examiner should state whether there is a diagnosis of GERD.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed disability is etiologically related to service, to include to a diagnosis of gastric hyperacidity in September 1972.  


2.  Schedule the Veteran for a VA examination to determine the existence and etiology of any chest pain disability.  The examiner must review the claims file and should note that review in the report.  All pertinent symptomatology and findings should be reported in detail, and any necessary tests should be accomplished.  A complete rationale for any opinion must be provided.  Following a thorough review of the evidence in the claims file, the lay statements, and a physical examination of the Veteran, the examiner should state whether there is a diagnosis of any disability manifested by chest pain.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed disability is etiologically related to service, to include complains to chest pain and angina during service.  

3.  Schedule the Veteran for a VA examination to determine the existence and etiology of any psychiatric disability.  The examiner must review the claims file and should note that review in the report.  All pertinent symptomatology and findings should be reported in detail, and any necessary tests should be accomplished.  A complete rationale for any opinion must be provided.  Following a thorough review of the evidence in the claims file, the lay statements, and a physical examination of the Veteran, the examiner should state whether there is a diagnosis of any psychiatric disability.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that each diagnosed psychiatric disability is etiologically related to service, to include a report of situational anxiety during service.  

4.  Schedule the Veteran for a VA examination to determine the existence and etiology of any skin disability.  The examiner must review the claims file and should note that review in the report.  All pertinent symptomatology and findings should be reported in detail, and any necessary tests should be accomplished.  A complete rationale for any opinion must be provided.  Following a thorough review of the evidence in the claims file, the lay statements, and a physical examination of the Veteran, the examiner should state whether there is a diagnosis of any skin disability, to include any rash on the head or arms.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed disability is etiologically related to service, to include treatment for rashes on the head and arms during service.  

5.  Schedule the Veteran for a VA examination to determine the existence and etiology of any left hand index finger disability.  The examiner must review the claims file and should note that review in the report.  All pertinent symptomatology and findings should be reported in detail, and any necessary tests should be accomplished.  A complete rationale for any opinion must be provided.  Following a thorough review of the evidence in the claims file, the lay statements, and a physical examination of the Veteran, the examiner should state whether there is a diagnosis of any left hand index finger disability.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed disability is etiologically related to service, to include a report of a "mashed" left index finger during service.  

6.  Schedule the Veteran for a VA examination to determine the existence and etiology of any dizziness disability.  The examiner must review the claims file and should note that review in the report.  All pertinent symptomatology and findings should be reported in detail, and any necessary tests should be accomplished.  A complete rationale for any opinion must be provided.  Following a thorough review of the evidence in the claims file, the lay statements, and a physical examination of the Veteran, the examiner should state whether there is a diagnosis of any disability manifested by dizziness.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed disability is etiologically related to service, to include complaints of dizziness during service.  

7.  Schedule the Veteran for a VA examination to determine the nature and etiology of right and left wrist disabilities.  The examiner must review the claims file and should note that review in the report.  All pertinent symptomatology and findings must be reported in detail, and any necessary tests should be accomplished.  Following a thorough review of the evidence in the claims file, the lay statements, and a physical examination of the Veteran, the examiner should state whether there is any diagnosed right and left wrist disability on examination, and should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right or left wrist disability, to include carpal tunnel syndrome, is related to the active service, to include a September 1965 right wrist spring during service and a September 1968 left wrist injury during service.  A complete rationale for any opinion must be provided.

8.  Schedule the Veteran for a VA examination to determine the etiology of tinnitus.  The examiner must review the claims file and should note that review in the report.  All pertinent symptomatology and findings must be reported in detail, and any necessary tests should be accomplished.  Following a thorough review of the evidence in the claims file, the lay statements, and a physical examination of the Veteran, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that tinnitus is etiologically related to his service, to include in-service noise exposure.  A complete and thorough rationale must be provided for all opinions provided.  The examiner should not rely on the findings of normal hearing at separation in explaining the opinion.

9.  Schedule the Veteran for a VA examination with regard to a left eye disability.  The examiner must review the claims file and should note that review in the report.  All pertinent symptomatology and findings must be reported in detail, and any necessary tests should be accomplished.  Following a thorough review of the evidence in the claims file, the lay statements, and a physical examination of the Veteran, the examiner should state whether the Veteran has a disability resulting from the in-service removal of the pterygium on the left eye.  The examiner should specifically address the Veteran's reported symptoms of left eye pain, redness, discharge, burning, stinging, watering, blurring, eye floaters, and cataracts, and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the symptoms are residuals of the in-service removal of the left eye pterygium.  A complete rationale for all opinions should be provided.

10.  Schedule the Veteran for a VA examination with regard to a right hand long finger disability.  The examiner must review the claims file and should note that review in the report.  All pertinent symptomatology and findings must be reported in detail, and any necessary tests should be accomplished.  Following a thorough review of the evidence in the claims file, the lay statements, and a physical examination of the Veteran, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a disability resulting from the in-service right hand long finger injury.  The examiner should specifically state whether the Veteran has a scar associated with the injury to his right hand long finger during military service and should describe any scar and any symptoms associated with any scar.  A complete rationale for all opinions should be provided.

11.  Schedule the Veteran for a VA examination to determine the current severity of a headache disability.  The examiner must review the claims file and should note that review in the report.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed and the examiner should describe all symptoms due to the headache disability.  The examiner should specifically state whether there are prostrating attacks of headaches, and if so, the frequency and duration of those attacks.

12.  Issue a statement of the case on the claim for an increased rating for plantar fasciitis with metatarsalgia. Notify the Veteran of his appeal rights and that he must perfect a timely appeal to received appellate review.

13.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


